THE THIRTEENTH COURT OF APPEALS

                                    13-15-00171-CV


                                 P. Palivela Raju, M.D.
                                            v.
                                    Dianne Jackson


                                    On Appeal from the
                     23rd District Court of Matagorda County, Texas
                                Trial Cause No. 14-E-0190


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

August 31, 2015